 8:20-cv-00475-RGK-PRSE Doc # 20 Filed: 04/27/21 Page 1 of 1 - Page ID # 392




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRIAN SUNDBERG,

                    Petitioner,                             8:20CV475

       vs.
                                                             ORDER
SCOTT FRAKES, Director of
Corrections;

                    Respondent.


      Pending before me is a Rule 60 motion filed by the Petitioner. It has no merit.
Therefore,

      IT IS ORDERED that Filing 19 is denied.

      Dated this 27th day of April, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
